DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
The finality of the action dated 10/20/2021 is withdrawn and prosecution continues.

Claim Status
Claims 2, 5-8, 11-16, 18, 24, and 29-30 are canceled.
Claims 19-23, 26-28 and 31-32 are withdrawn.
Claims 1, 3-4, 9-10, 17, and 25 are under examination.

Priority
Applicant’s Arguments: The Office Action pointed out that no translation of the priority document was submitted and so no priority can be awarded to present application.
Applicant respectfully reminds that Applicant had filed the English translation of priority document together with the response submitted on August 17, 2021. The English translation of priority document was labeled as “Other Reference-Patent/App/Search documents’ and indicated in the transmittal form.
Applicant submits that the US. effective filing date of the claims shall be the filing date of the prior-filed application, i.e.. April 29, 2016.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered.  
The examiner acknowledges the English translation of the priority document dated 08/17/2021.  However, review of this document makes clear that the breadth of the instant claims was not taught in the priority document.  Numerous variable regions are encompassed by the claims.  Instant claim 1 encompasses 192 VH regions.  It also encompasses at least 13,824 VL regions.  These are recited by various choices in several amino acid positions.  When combined, the claim encompasses 2,654,208 antibodies since each VL can be paired with each VH.  Yet, the foreign priority document does not recite the formulae for VH and VL of instant claim 1. The sequence listing of the document is not the same as the instant sequence listing and does not appear to have the formulae either.  Page 44 of the translation of the priority document does provide some substitutions in each of VH and VL in Figure 1 and 2.    However, these are the same as instant figures 1 and 2 respectively.  Thus, they only contain four sequences each as confirmed by Applicant’s specification amendments dated 01/20/2022 which add only four sequence identifiers to the figures.  Taken all together, the foreign priority document does not teach the breadth of any of the instant claims.  The instant claims are much broader and so no priority is awarded to the instant claims to said document.  The U.S. effective filing date of all claims under examination remains set at 05/02/2017.

Objections Withdrawn
Nucleotide and/or Amino Acid Sequence Disclosures
The objection to the disclosure for lack of sequence identifiers is withdrawn in view of Applicant’s amendments.

Specification
The objection to the disclosure for having an embedded hyperlink and/or other form of browser-executable code at 00208 is withdrawn in view of Applicant’s amendments.

Claim Objections
The objection to claim 1 is withdrawn in view of Applicant’s amendments.

Rejections Maintained
Claim Rejections - 35 USC § 103
Claims 1, 3-4, 9-10, 17, and 25 remain rejected under 35 U.S.C. 103 as being unpatentable over Sagert (WO2018/165619, priority to 03/09/2017).
Applicant’s Arguments: The Office Action pointed out that no translation of the foreign priority document was provided and the U.S. effective filing date of instant claims thus allows use of Sagert (WO2018/165619, priority to 03/09/2017) as prior art. In this regard, Claims 1, 3-4, 9-10, 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sagert.
Applicant respectfully submits that Sagert could not be used as prior art for instant claimed invention.
As stated in the Section 4 of Priority, applicant had filed the English translation of priority document together with the previous submitted response on August 17, 2021 and thus the effective filing date of the amended claims should be April 29, 2016, which is earlier than the priority date of Sagert. Accordingly, Sagert could not be used as prior art for instant claimed invention and the claims comply with 35 U.S.C. 103.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive.
As previously stated, review of the priority document does not show any formulae as in instant claim 1.  Review of the translation shows that it does not support the breadth of the instant claims under examination as set forth in the priority section above, all incorporated here.  In short, not only are there no formulae to teach the millions of antibodies encompassed by the claims, but neither the drawings nor sequence listing makes up for this deficiency.  Thus, the instant claims cannot be awarded priority to the foreign priority date.  Therefore, Sagert remains prior art and this rejection stands for the reasons of record.

New Objections
Claim Objections
Claim 1 is objected to because of the following informalities:  the term “to” is required at the end of line 18.  
Claim 1 is further objected to because each parenthetical phrase (list of “i” or “j” values) requires an “or” after the penultimate value.  Also, to avoid confusion, these lists should be made wherein clauses that follow XHi and XLj such that for each variable region, the position naming system is established first and then the values of each position are listed.
Claim 17 is objected to for needed a space between “and” and the final number.
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
These claims contain language that provides multiple structure interpretations of the claim scope.  Thus, the claims are indefinite.  
In claim 3, (a) and (c) have no contraction before the last position (XH23 and XH94 respectively).  Thus, the claim could be interpreted to use “or” there such that in (a) and (c) not all substitutions listed are required.  Alternatively, it could be interpreted to use “and” such that all substitutions listed are required for these conditions.  The presence of multiple structural interpretations renders the claim indefinite.
The same rejection is made for claim 9, which has no contraction before XL22, XL43, or XL83.  Again, as was the case above, either the claim can be interpreted to use “or” or “and” in these lists of (a), (b), and (c).  This yields two different structural interpretations of the claim as discussed above for claim 3 also and so claim 9 is indefinite.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642